Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with  Nelson D Runkle  (Reg. No. 65,399)  on 05 November  2021.

  The claims have been amended as follows:

1. (Currently Amended) A management apparatus of a network including servers on
which virtual network functions operate, comprising:
 	a database that stores information indicating a correspondence between at least one virtual network function operating on a server and a programmable logic circuit capable of operating at least part of a virtual network function, information related to performance of a first programmable logic circuit and a second programmable logic circuit, and information related to performance of the virtual network function, wherein a first server includes the first programmable logic circuit and a second server includes the second programmable logic circuit; and

 	stop processing of a forwarding graph to which the virtual network function
belongs;
 	control the second server to configure the second programmable logic circuit of
the second server as similar to the first programmable logic circuit of the first server;
 	control the first and second servers to perform migration of a virtual network
function operated by the first programmable logic circuit of the first server to the second server, based on the information indicating the correspondence, the information related to performance of the first programmable logic circuit and the second programmable logic circuit, and the information related to performance of the virtual network function; 
 	control the second server to operate at least part of the virtual network function of
the first server on the second programmable logic circuit of the second server; and
restart the processing of the forwarding graph after the migration has been
completed.


3.(Canceled).

5. (Currently Amended) A management method of a network including servers on
which virtual network functions operate, comprising:
 	storing, in a database, information indicating a correspondence between at least one virtual network function operating on a server and a programmable logic circuit capable of operating at least part of a virtual network function, information related to performance of a first programmable logic circuit and a second programmable logic circuit, and information related to 
 	stopping, by a processor, processing of a forwarding graph to which the virtual network function belongs;
 	controlling, by a processor, the second server to configure the second programmable logic circuit of the second server as similar to the first programmable logic circuit of the first server;
 	controlling, by the processor, the first and second servers to perform migration of a virtual network function operated by the first programmable logic circuit of the first server to the second server, based on the information indicating the correspondence, the information related to performance of the first programmable logic circuit and the second programmable logic circuit, and the information related to performance of the virtual network function; 
 	controlling, by the processor, the second server to operate at least part of the virtual network function of the first server on the second programmable logic circuit of the second server; and
 	restarting, by the processor, the processing of the forwarding graph after the migration has been completed.

7. (Canceled)
Allowable Subject Matter
Claims 1, 4-5 and 8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  
  Independent Claims 1 and 5 are very close to the cited prior arts previously cited  Li et al  et al. (US 2017/0031986), Li et al. (US 2016/0212017).However, the features “ stopping, by a processor, processing of a forwarding graph to which the virtual network function belongs;
 controlling, by a processor, the second server to configure the second programmable logic circuit of the second server as similar to the first programmable logic circuit of the first server;controlling, by the processor, the first and second servers to perform migration of a virtual network function operated by the first programmable logic circuit of the first server to the second server, based on the information indicating the correspondence, the information related to performance of the first programmable logic circuit and the second programmable logic circuit, and the information related to performance of the virtual network function; controlling, by the processor, the second server to operate at least part of the virtual network function of the first server on the second programmable logic circuit of the second server; and restarting, by the processor, the processing of the forwarding graph after the migration has been completed.”, when taken in the context of the claim as a whole , was not uncovered in the prior art teachings.

Dependent claims 4 and  8 are allowed as they depend upon allowable independent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194